Title: James Madison to William Jones, 10 April 1828
From: Madison, James
To: Jones, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Apl. 10. 1828
                            
                        
                        
                        Wishing a safe & early conveyance for a letter to Mr. Maury our Consul at Liverpool, I take the
                            liberty of enclosing it with a request that you will be so good as to forward it by the 1st. vessel bound thither from
                            Philada. & under the care of a friendly passenger, if there be such an one. Pardon this trouble & be
                            assured my dear Sir of the continuance of my cordial esteem & of all my best wishes, to which Mrs. M. desires that
                            hers may be joined
                        
                            
                                
                            
                        
                    